Beuq, J.
1. In a suit to enjoin the eviction of the plaintiff under a dispossessory warrant, where the petition not only shows that the plaintiff is not a tenant as claimed in the dispossessory warrant, but alleges facts from which it appears that the plaintiff, as against the defendant, is the equitable owner of an undivided interest in the property, and contains prayers appropriate to the protection of such interest by a court of equity, the petition is not subject to demurrer upon the ground that it fails to state a cause of action, or upon the ground that the plaintiff has a complete and adequate remedy at law. Civil Code (1910), §§ 3739 (1), 4634; Smith v. Wynn, 111 Ga. 884 (36 S. E. 970); Pope v. Thompson, 157 Ga. 891 (122 S. E. 604) ; Harvey v. Atlanta & Lowry National Bank, 164 Ga. 625 (2) (139 S. E. 147) ; Sims v. Etheridge, 169 Ga. 400 (2) (150 S. E. 647).
2. Under the facts of this case, the court erred in sustaining the general demurrer and dismissing the petition. See, in this connection, Carmichael v. Citizens & Southern Bank, 162 Ga. 735 (134 S. E. 771) ; First National Bank v. Pounds, 163 Ga. 551 (136 S. E. 528); Booth v. Young, 149 Ga. 276 (99 S. E. 886) ; McDonald v. Dabney, 161 Ga. 711 (8) (132 S. E. 547). Judgment reversed.

All the Justices concur.